Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sushil Iyer (Reg. No. 68717) on 10/12/2021.

The application has been amended as follows: 
In specification paragraph [0058], line 1, change “FIG. 12 shows a comparison” to --FIG. 12 shows a chart 1200 for a comparison--.


Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-7, the closest prior art of record fails to teach the features of claim 1: “determining a first assumed leak size of the leak based on the first assumed 
Note that Wu et al. (US 8635051 B1 cited previously) teaches a method of locating leakage nodes in a pipeline, involving a hydraulic simulation model representing leakages as pressure dependent emitter flow at selected nodes (leakage nodes) and performing a hydraulic analysis for trial solutions for leakage nodes to generated model-simulated results. The model-simulated results are compared to field-observed data for the real-world hydraulic network to generate goodness-of-fit values. The process is repeated until a particular goodness-of-fit value is achieved or a maximum number of iterations is reached. Wu et al. does not teach, among others, determining a virtually measured leak size for the comparison with the calculated leak 

Regarding claims 8-14, the closest prior art of record fails to teach the features of claim 8: “determining a first assumed leak size of the leak based on the first assumed leak location; executing a simulation based on the first assumed leak size, the first assumed leak location, and the pressure and flowrate measurements, wherein executing the simulation includes producing a virtually measured leak size; determining whether a difference between the virtually measured leak size and the calculated leak size is within an acceptance criterion; and in response to determining that the difference between the virtually measured leak size and the calculated leak size is not within the acceptance criterion, iteratively: determining a second assumed leak size, re-executing the simulation using the second assumed leak size, and re-determining the difference; performing iterations of identifying a second assumed leak location, and re-executing the simulation with at least one assumed leak size to determine an estimated leak location of the leak; and repeating the iterations until differences between virtually measured and calculated flowrates and pressures at points upstream and downstream of the second assumed leak location are within predetermined criteria,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 15-20, the closest prior art of record fails to teach the features of claim 15: “determining a first assumed leak size of the leak based on the first assumed leak location; executing a simulation based on the first assumed leak size, the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857